_,
\



                                 UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                        JUDGMENT IN A CRIMINAL CASE
                                                                       (For Offenses Committed On or After November I, 1987)
                                  v.

                     Silvino Mozqueda-Arevalo                          Case Number: 3:19-mj-21090

                                                                       Gerard Jeffrey Wasson
                                                                       Defendant's Attorney


     REGISTRATIONNO. 83628298
     THE DEFENDANT:
      lSJ pleaded guilty to count(s) 1 of Complaint
                                     ~---"-------------------------'--~
      D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section           Nature of Offense                                                        Count Number(s)
     8:1325                    ILLEGAL ENTRY (Misdemeanor)                                              1

      D The defendant has been found not guilty on count(s)
                                                                ~-----------------,.-

         Count( s)                                                      dismissed on the motion of the United States.
                     ~-----------------



                                                    IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                             ~TIME SERVED                              _ _ _ _ _ _ _ _ _ days

      lSJ Assessment: $10 WAIVED lSJ Fine: WAIVED
      lSJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                                             charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                    Monday, March 4, 2019
                                                                    Date of Imposition of Sentence
                                    .----,.----~-------i




     Received    ylflJ_
                DUSM
                                             FILED
                                              MAR 0 4 2019
                                       CLERK, U.S. DISTRICT COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA
                                     BY                      DEPUTY
     Clerk's Office Copy                                                                                          3:19-mj-21090
